EXHIBIT 10.31

Named Executive Officer Compensation Information – 2015 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s named executive officers for the 2015
performance period:

 

Named Executive Officer

   2015 Annual
Base Salary      2015 Target Bonus
Percentage (1)  

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 517,500         90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 391,679         40 % 

Vincent J. Angotti

Executive Vice President, Chief Operating Officer

   $ 454,574         60 % 

Gregory T. Bates, DVM

Senior Vice President of Regulatory Affairs and Quality

   $ 356,462         40 % 

Gianna M. Bosko

Senior Vice President, Chief Legal Officer and Secretary

   $ 375,422         40 % 

 

(1) Represents a percentage of 2015 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan, as amended and restated
effective January 1, 2015.